Mr. Justice Mulkey, dissenting: When the opinion in this case was first filed, I, with some hesitation and doubt, concurred with the majority of the court in its approval; but subsequent investigation, and a more mature consideration of the subject, fully satisfy me that the conclusion reached is not supported either by principle or authority, and I therefore reápectfully dissent from it. All that there is in the charter, rules and by-laws of the board of trade, in regard to the transferability of certificates of membership, are the following rules of the board: “Rule 10—Memberships. “Sec. 1. Any person of good character and credit, and of legal age, and resident of or permanently doing business in the city of Chicago, on presenting, a written application, indorsed by two members, and stating the name and business avocation of the applicant, after ten days’ notice of such application shall have been posted on the bulletin of the exchange, may be admitted to membership in the association, upon approval by at least' ten (10) affirmative ballot votes of the board of directors, and upon payment of an initiation fee of $1000, or on presentation of a certificate of unimpaired or unforfeited membership, duly transferred, and by signing an agreement to abide by the rules, regulations and by-laws of -the association, and all amendments that may, in due form, be made thereto. “Sec. 2. Every member shall be entitled to receive á certificate of membership, bearing the corporate seal of the association, and the signatures of the president and secretary; and if the member in whose name said certificate stands has paid all assessments due, and has against him no outstanding unadjusted or unsettled claims or. contracts held by members of the association, and said membership is not in any way impaired or forfeited, it shall, upon the payment of ten (10) dollars, be transferable upon the books of the association, to any person eligible to membership who may be approved by the board of directors, after due notice, by posting, as provided in section 1 of this rule. The membership of a deceased member shall be transferable, in like manner, by his legal representative. Prior to 'the transfer of any membership, application for such transfer shall be posted upon the bulletin of the exchange for at least ten days, when, if no objection is made, it shall be assumed the member has no outstanding claims against him. ” Mr. Justice Sheldon also dissents.